Citation Nr: 0419770	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  Service in Vietnam in indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted, the veteran seeks service connection for PTSD.  As 
a general matter, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The record indicates that the appellant's claim has been 
denied on the basis that he is not a combat veteran, nor has 
there been obtained sufficient corroborative evidence to 
indicate that the appellant was exposed to in-service 
stressors as are requisite for a grant of service connection 
for PTSD.  In this regard, the appellant has been diagnosed 
with PTSD, and such has been linked to his reported 
experiences in Vietnam.  However, it has been held that a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau; Cohen v. Brown, 10 Vet. App. 128 (1997). 

The record reflects that in August 1999 and in July 2003, the 
RO requested the veteran provide detailed statements as to 
his in-service experiences which may qualify as a stressor.  
On the latter occasion, the veteran was apprised of the 
provisions of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  While the 
veteran has not provided comprehensive statements as were 
requested by the RO, the record also indicates that by RO 
decision dated in April 1999, he was found to be incompetent 
and 100 percent disabled due to non-service-connected 
depression and other psychiatric disorders.  

The veteran's service department personnel records are not on 
file, and the record shows that two attempts to obtain these 
records through the National Personnel Records Center (NPRC) 
proved unsuccessful; in both replies, the NPRC stated that a 
temporary file had been created, but that his personnel 
records were unavailable.  

After careful examination of the record, and mindful of the 
veteran's incapacity, the Board is of the opinion that 
further development of the record must be undertaken with use 
of information already in the claims folders, although the 
veteran will be afforded a final opportunity to provide 
additional information towards substantiation of the claim.  

The veteran's report of separation from the Armed Forces (DD 
Form 214) indicates that he served from December 1967 to 
December 1969.  His military occupational specialty was 
aviation airframe mechanic.  The veteran's separation 
physical examination indicates that at the time of his 
discharge, his last duty assignment was with A Troop, 1st of 
the 9th Air Cavalry, 1st Air Cavalry Division.  In various VA 
medical records, the veteran reported that he was assigned to 
duties at "Long Thon North Airfield."  The veteran also 
reported that at some point during his tenure in Vietnam, his 
friend "Mike," believed to have the last name of "Parman" 
was killed.  

The Board observes that there also is of record an account of 
a post-service stressor (death of a fellow corrections 
officer in a prison riot in 1993), as well as by several 
other co-existing Axis I psychiatric disorders.  Under these 
circumstances, the Board finds that additional development is 
necessary prior to a disposition of this appeal, to include 
sending a follow-up inquiry to the NPRC to obtain any 
additional service records and undertaking verification of 
the circumstances and conditions of the veteran's service 
while stationed in Vietnam as well as any information 
pertaining to the veteran's exposure to stressful events 
while serving post-military service as a corrections officer.

Further, the Board notes that additional medical records may 
be relevant to the claim, specifically, records considered in 
connection with the veteran's award of disability benefits 
from the Social Security Administration (SSA), as well as 
inpatient records associated with his long-term stays at 
private mental health care facilities, identified as the 
Valley Health Care Center and the Saxton Riverside Care 
Center.  It appears from the record that the veteran is 
presently a patient at the Saxton facility, and the record 
shows that he recently notified the RO in July 2003 that 
additional medical records were available regarding treatment 
for his PTSD symptoms.

Accordingly, this case is remanded for the following actions:

1.  The RO should offer the veteran a 
final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service, to include the 
stressor involving the alleged death in 
Vietnam of a fellow servicemember "Mike 
Parham."   The veteran must provide 
specific details of the claimed 
stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses, to include statements from 
people he may have served with that could 
verify the claimed stressors.  He should 
be requested to identify any other 
sources, military or non-military, that 
may have information concerning the 
stressors alleged.

2.  Contemporaneously with its effort as 
described above, the RO should inform the 
veteran that he may submit any additional 
medical evidence he may have pertaining 
to treatment for his PTSD.  With regard 
to private medical treatment, after 
providing him appropriate releases to 
obtain such records (VA Form 21-4142), 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken, to include from the above-
mentioned Valley Health Care and Saxton 
Riverside facilities.

3.  The RO should contact the Social 
Security Administration for the purpose 
of clarifying whether the veteran is 
receiving disability benefits from that 
agency, and if so, requesting any 
relevant records from that agency that 
pertain to such an award.

4.  The RO should send a follow-up 
inquiry to the NPRC in St. Louis, 
Missouri for the purpose of requesting 
copies of any additional service 
personnel and medical records 
corresponding to the veteran's periods of 
active duty in the United States Army in 
1967-69.  The NPRC should be requested to 
proceed with all reasonable alternative 
source searches that may be indicated by 
this request.  Efforts to obtain these 
records should be documented, and any 
records received in response to this 
request should be associated with the 
veteran's VA claims folder.

5.  After receipt of the veteran's 
response to the Vietnam stressor 
development inquiry (or after a 
reasonable time has passed with no 
response from the veteran), the RO should 
review the file and prepare a summary of 
all claimed stressors.  This summary, a 
copy of the veteran's DD Form 214 and all 
available service records should be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should be asked to 
attempt to verify the occurrence of the 
incidents and any indication of the 
veteran's involvement therein.  In 
particular:  

6.  The RO must request that USASCRUR 
provide a copy of the unit history of "A 
Troop, 1st of the 9th Air Cavalry, 1st Air 
Cavalry Division," for the period 
between December 1967 to December 1969, 
and any information pertaining to "Long 
Thon North Airfield" for the period 
indicated.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.  VBA 
must follow up on all logical development 
suggested by USASCRUR.

7.  Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, VBA should make a specific 
determination as to whether the veteran 
was involved in combat.  VBA must prepare 
a report detailing the nature of any 
stressor(s) which it has determined to 
have been established by the record.  If 
the VBA determines that the veteran was 
not involved in combat and no stressor 
has been verified, the VBA should so 
state.

8.  If and only if, adequate 
corroboration of combat status or 
stressors is obtained, the VBA should 
determine whether a VA psychiatric 
examination is necessary.  If so, 
information concerning the verified 
stressors and/or combat status must be 
provided to the examiner for review, 
along with the veteran's claim file.  Any 
other necessary development, such as the 
securing of current treatment records, 
should also be undertaken.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce PTSD.  A 
complete rationale for all opinions 
should be provided.  

After the development requested above has been completed to 
the extent possible, the VBA should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


